Order entered January 29, 2014




                                               In The
                                     Court of Appeals
                              Fifth District of Texas at Dallas
                                         No. 05-12-01656-CR

                             SHENEQUA LICOLE BARBER, Appellant

                                                 V.

                                 THE STATE OF TEXAS, Appellee

                           On Appeal from the 291st Judicial District Court
                                        Dallas County, Texas
                                Trial Court Cause No. F12-59385-U

                                              ORDER
        The Court REINSTATES the appeal.

        On January 17, 2014, we ordered the trial court to appoint new counsel to represent

appellant in this appeal. We have received the trial court’s order appointing Katherine Drew as

appellant’s new attorney.       Accordingly, we DIRECT the Clerk to list Katherine Drew as

appellant’s appointed attorney of record.

        We ORDER appellant to file her brief by MARCH 14, 2014.

        We DIRECT the Clerk to send copies of this order, by electronic transmission, to

counsel for all parties.

                                                        /s/   LANA MYERS
                                                              JUSTICE